Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 1 of 18




            EXHIBIT H
Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 2 of 18




                                                                               Page   1


    THE   UNITED       STATES   SECURITIES        AND    EXCHANGE        COMMISSION




    In    the   Matter    of
                                                      File   No     SF-04030-A

    THERANOS       INC                                Amended       8312017


    WITNESS        Elizabeth       Holmes

    PAGES          1    through    301


    PLACE          Securities       and    Exchange       Commission

                   44    Montgomery       Street        Suite     2600

                   San    Francisco        CA     94104

    DATE           Tuesday        July    11     2017




            The   above    entitled       matter      came   on    for hearing

    pursuant      to notice        at    900     am




                   Diversified          Reporting       Services         Inc

                                    202         467   9200
     Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 3 of 18




                                                                Page      2                                                                                     Page   4


 1       APPEARANCES                                                           1                     CONTENTS
 2                                                                             2

 3       On   behalf of the Securities and        Exchange   Commission        3   WITNESS                                                     EXAMINATION
 4            JESSICA       CHAN ESQ                                           4   Elizabeth   Holmes                                                 10

 5            RAHUL KOLHATKAR                    ESQ                           5

 6            MONIQUE WINKLER ESQ                                              6   EXHIBITS              DESCRIPTION                                       IDENTIFIED

 7            MICHAEL FOLEY CPA                                                7   191           Subpoena                                             15

 8            JASON HABERMEYER                    ESQ                          8   192                                                                          15
                                                                                                 Background             Questionnaire

 9            MARC KATZ ESQ                                                    9               dated July      2 2017
10            Securities and    Exchange     Commission                       10   193           January       22 2010                 e-mail              28

11            Division   of Enforcement                                       11               with attachment               from Danise

12            44 Montgomery       Street    Suite   2600                      12               Yam     to   Elizabeth          Holmes          with

13            San   Francisco    CA      94104                                13               a subject     line       For       Tina
14            415     705-2339                                                14               Starting      Bates        No
15
                                                                              15               THPFM0000690035
16       On   behalf of the    Witness
                                                                              16   194           Organizational Chart                     Bates                40
17            STEPHEN NEAL ESQ                                                17               No      TS0000001
18            JOHNDWYER ESQ                                                   18   195           Document             entitled         Theranos                 70

19            ALEXANDRA LEEPER ESQ
                                                                              19               Confidential           Summary
20            Cooley     LLP
                                                                              20               Capitalization             Starting
21            3175 Hanover      Street
                                                                              21               Bates    No     TS-000603
22            Palo   Alto   California    94304
                                                                              22   196           Spreadsheet           titled       Detailed               77
23            650     843-5182
                                                                              23               2917      Starting         Bates          No
24
                                                                              24               TS-0558077
25
                                                                              25




                                                                Page      3                                                                                     Page   5



     1    APPEARANCES                     CONT                                 1                CO NT          ENT            S   CONT
     2                                                                         2


          On                                                                       EXHIBITS              DESCRIPTION                                       IDENTIFIED
                                Theranos Inc
     3                                                                         3
                    behalf of

     4          DAVID TAYLOR ESQ                                               4   197           June       11 2013           e-mail from                      124


     5                                                                         5               Sunny        Balwani             Elizabeth
                               Counsel Theranos Inc                                                                       to
                General

                 1701                                                          6               Holmes
                         Page Mill Road
     6                                                                                                       subject         line


                                                                                               Forward         Demo
                         Alto California 94304
     7                                                                         7                                             next Tuesday
                Palo
                                                                                               611          noon
     8          650         838-9292                                           8                       at              Starting

     9          CHRIS DAVIES ESQ                                               9               Bates    No     TS-0902539

10              WILLIAM MCLUCAS ESQ                                           10   198           January       23 2014                 e-mail              139


11              WilmerHale LLP                                                11               from Alberto Gutierrez                     to



12               1875 Pennsylvania                Avenue     NW               12               Elizabeth      Holmes           with


13              Washington          DC      20006                             13               various copy           e-mails


14              202         663-6187                                          14               Starting      Bates        No
15                                                                            15               TS-0469692

16                                                                            16   199           Theranos         Incs         responses                   142


17                                                                            17               and objections           to



18                                                                            18               plaintiffs     first    set    of


19                                                                            19               interrogatories filed                in   the


20                                                                            20               Court of Chancery                  in   the


21                                                                            21               state   of Delaware             in   Partner


22                                                                            22               Investments        LP      v     Theranos


23                                                                            23               Inc     Starting       Bates         No
24                                                                            24               SEC-PRM-E-0003430

25                                                                            25




                                                                                                                      2           Pages                    2     to    5
     Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 4 of 18




                                                                              Page       6                                                                         Page   8



 1                CONTENTSCONT                                                                1              CONTENTSCONT
 2                                                                                            2

 3     EXHIBITS         DESCRIPTION                                         IDENTIFIED        3   EXHIBITS         DESCRIPTION                                 IDENTIFIED

 4     200        Theranos            Incs       first                149                     4   204         October      13 2014          e-mail             217

 5            supplemental             responses              and                             5          from Daniel Edlin             to


 6            objections         to plaintiffs                                                6          Elizabeth      Holmes         with a copy

 7            first   set   of   interrogatories                                              7          to   Sunny     Balwani and


 8            filed in      the Court of                                                      8          Christian      Holmes         subject

 9            Chancery           in   the   state        of                                   9          line   Re     testing    in   Arizona

10            Delaware           in   Partner                                                10          for    Rob Walton             Starting

11            Investments             v   Theranos                                           11          Bates    No THPFM0001308054
12            Inc Starting             Bates        No                                       12   205         December       31 2014           e-mail              227

13            SEC-PRM-E-0005120                                                              13          from Elizabeth           Holmes           to


14     201        Theranos            Inc      responses                155                  14          Daniel       Young      with a copy             to



15            and objections              to                                                 15          Christian      Holmes Sunny

16            plaintiffs         second        set   of                                      16          Balwani        and Maximillion

17            interrogatories filed                  in   the                                17          Fosque       subject     line      Re      VIP

18            Court of Chancery                   ofthe                                      18          tomorrow-PTPTT                     Starting

19            state   of Delaware              in    Partner                                 19          Bates    No THPFM0000331112
20            Investments             v   Theranos                                           20

21            Inc Starting             Bates        No                                       21

22            SEC-PRM-E-0003334                                                              22

23                                                                                           23

24                                                                                           24

25                                                                                           25




                                                                              Page       7                                                                         Page     9



 1                CONTENTSCONT                                                                1              CONTENTSCONT
 2                                                                                            2

 3     EXHIBITS         DESCRIPTION                                         IDENTIFIED        3   EXHIBITS         DESCRIPTION                                 IDENTIFIED

 4     202        August         13 2013             e-mail                 201               4   206         March     29 2010          e-mail                264

 5            from Elizabeth                Holmes to                                         5          with attached        presentation

 6            Daniel Edlin with a copy                          to                            6          from Kermit Crawford                  to       Mary

 7            Sunny Balwani                 Daniel            Young                           7          Beth    Holcer       subject

 8            and Samartha                Anekal          Subject                             8          Forward           Follow-up          to   our

 9            line    Re     devices        in    the     demo                                9          meeting today            Starting

10            room     for   tomorrows meeting                                               10          Bates    No WAG-TH-00006784
11            Bates      No       TS-0375316                                                 11   207         May 7 2010          e-mail with                  284

12     203        October         10 2014            e-mail                 206              12          attachment         from Elizabeth

13            from Christian              Holmes           to                                13          Holmes       to   Jay Rosan          with a

14            Sunny      Balwani and Elizabeth                                               14          copy    to   Sunny Balwani

15            Holmes         subject        line     Re BDT                                  15          subject      Regulatory            Overview

16            visitors      to   WAG           Saturday                                      16          Summary            Starting        Bates

17            Starting       Bates          No                                               17          No THPFM0000416490
18            TS-0830981                                                                     18   208         E-mail with attachment                    from       292

19                                                                                           19          Elizabeth      Holmes         to   Daniel

20                                                                                           20          Young        with a copy        to
                                                                                                                                              Sunny
21                                                                                           21          Balwani        subject    Forward

22                                                                                           22          Hopkins           Starting      Bates          No
23                                                                                           23          THPFM0005620882
24                                                                                           24

25                                                                                           25




                                                                                                                              3         Pages                  6     to   9
     Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 5 of 18




                                                                                                                Page              10                                                                                                             Page               12

 1                             PROCEEDINGS                                                                                                 1   1
 2               THE VIDEOGRAPHER                                             We       are      on      the     record       at the        2         A     I   have

 3     beginning              of    Media         No 1 Volume                     I    My name                   is                        3         Q         You     also received                        this     Form            1662        with         your
 4     Patrick        Murray              contracted              by       Hahn             Bowersock                                      4   subpoena              for    testimony correct
 5     Please begin                                                                                                                        5         A     Yes

 6               MS CHAN                          This      is    the      testimony             of Elizabeth                              6         Q         Do you have any                           questions                  about        Exhibit            1
 7     Holmes              Going          on     the    record          in    San     Francisco                                            7         A     I    dont

 8     California              at    9 oclock           am            on    July      11th       2017                                      8         Q         Ms      Holmes                 are        you        represented                  by      counsel

 9               Ms Holmes                       please      raise          your      right       hand           Do                        9   today
10     you swear              to tell      the     truth         the    whole         truth and nothing                                   10         A     I    am
11     but    the     truth                                                                                                               11              MS CHAN                        Would           counsel           please         identify


12               MS HOLMES                              I   do                                                                            12   themselves            and    if   you wouldnt                       mind        providing your firm

13               MS CHAN                          Thank          you                                                                      13   name       address           and phone                   number           as well

14     Whereupon                                                                                                                          14              MR NEAL                    Im           Stephen           Neal        with      Cooley              My
15                                 ELIZABETH HOLMES                                                                                       15   phone      number            is   650              843-5182               and        Im    one of the

16     was    called           as    a witness          and           having      been          first       duly                          16   attorneys        representing              Ms            Holmes

17     sworn        was examined and                         testified as             follows                                             17              MR DWYER                            John       Dwyer           also        with Cooley               at


18                                       EXAMINATION                                                                                      18   650        843-5000

19               BY MS CHAN                                                                                                               19              MR TAYLOR                               Im David              Taylor the general

20           Q        My name               is    Jessica             Chan      and with                me      are Rahul                 20   counsel         of Theranos

21     Kolhatkar                Monique            Winkler                 Michael Foley                     Marc          Katz      in   21              MR         DAVIES               Chris Davies                     of       Wilmer         202
22     the    back            and Jason            Habermeyer                     I   and Rahul                 Kolhatkar                 22   663-6187

23     are    staff        attorneys             in this office               Mr       Foley          is    a   staff                     23              MR MCLUCAS                                 Bill      McLucas Wilmer                            202
24     accountant                   Ms      Winkler              is   an    assistant           director              in this             24   663-6622

2S     office       and        Mr        Habermeyer                    and    Mr       Katz are                 trial      counsel        25              MS         LEEPER               Ali Leeper                 with       Cooley             Ill    need




                                                                                                                Page              11                                                                                                             Page               13

 1     in   the San Francisco                      regional             office        of the United                   States               1   a minute        for
                                                                                                                                                                      my    phone         number                   650         843-5376

 2     Securities             and Exchange                   Commission                         We      are     officers        of         2              MS CHAN                    And           would you             also
                                                                                                                                                                                                                                    provide        your

 3     the Commission for the purposes                                         of     this      proceeding                                 3   office     addresses         as   well

 4               This          is    an    investigation                   by the      Securities               and                        4              MR NEAL                    For          all   three
                                                                                                                                                                                                                    Cooley people our

 5     Exchange                Conunission              in   the matter of Theranos                                     Inc SF             5   office     address      is    3175 Hanover                          Street Palo Alto                 94304

 6     4030      to       determine              whether              there    have been                violations           of            6              MR         TAYLOR                   For Theranos                      1701       Page Mill

 7     certain        provisions               of the       federal           securities             laws                                  7   Road       Palo Alto          94304

 8     However                the     facts      developed                 in this investigation                        night              8              MR        DAVIES                And           Bill       and   I are       at   1875

 9     constitute             violations           of other            federal        or state              civil       or                 9   Pennsylvania            Avenue             Washington                    DC          20006

10     criminal laws                                                                                                                      10              MS CHAN                    Do       you represent                    Ms    Holmes              in   her

11               Prior          to       the opening              of the record you were                                                  11   personal capacity

12     provided               with a copy           of the formal order of                              investigation                     12              MR NEAL                    I   represent                 Ms    Holmes           in all


13     in this      matter               The      formal order                will     be       available              for                13   capacities


14     your examination                       during the course of this proceeding                                                        14              MS CHAN                    Okay               And        what        about      Mr      Taylor and

15               Have           you had an opportunity                                to    review the                                    15   the attorneys          from       Wilmer

16     formal       order                                                                                                                 16              MR         TAYLOR                   I    represent            the
                                                                                                                                                                                                                               company           Theranos

17           A        Im       not       sure if    I   have reviewed                      it   but     I   know                          17              MR        DAVIES                I       represent          the
                                                                                                                                                                                                                              company            and      Ms
18     our team has                 it                                                                                                    18   Holmes          as   CEO
19           Q        Do       you have any questions                            about           it                                       19              MR        MCLUCAS                         Same           Company            and        Ms Holmes
20           A        I   dont                                                                                                            20              BY MS CHAN
21           Q        Prior         to    the opening                 of the record you were                                              21         Q     Before       we       start
                                                                                                                                                                                              today            I   want        to
                                                                                                                                                                                                                                    go over some

22     also
              provided                with a copy                of the Commission Supplement                                             22   ground      rules      with       you              The    court          reporter          will   be

23     Information                  Form 1662               which           has been marked                           as   Theranos       23   recording            and transcribing what                           we     say so         its
                                                                                                                                                                                                                                                 important

24     Exhibit            1                                                                                                               24   for   us   to   talk only one              at       a time So              if
                                                                                                                                                                                                                               you could

2S               Have           you had an opportunity                                to    review           Exhibit                      2S   please wait           until I     finish            my    question              before you answer




                                                                                                                                                                                 4                Pages                              10           to                13
     Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 6 of 18




                                                                                                                               Page                       166                                                                                                                Page                168

 1                        lab and Phase 2 would                                               be deploying                  the Theranos                           1               I    cant remember                                         what year              that
       clinical                                                                                                                                                                                                                 exactly                                      was

 2     devices            to       stores                                                                                                                          2   but    I   know            it    was    certainly               before          2013

 3           A            So a         large           part          of   it    came out of our                                                                    3               BY MS CHAN
 4     discussions                     with Walgreens                               There             had been a               lot        of back                  4         Q         Let         me       just
                                                                                                                                                                                                                       ask a         clarification
                                                                                                                                                                                                                                                               question          on

 5     and     forth              about          the business                       model             and    the timelines                          and            5   that

 6     the   regulatory                      framework                         We         also        worked              very           closely                   6         A         Yeah

 7     with      FDA               and regulatory                          counsel              to try to figure                        out         how            7         Q         So what               do you             mean         by centralized                  lab

 8          do    this                           because              we       wanted                                                                              8
       to                         right                                                             to     bring up a               large                              setting

 9     number                 relatively                   speaking                 of        tests    on       small       sample                                 9         A         So        the    way        I   think          about       it    is    either    you have

10     analysis                   And        so       it   was        in partnership                       with Walgreens                                         10   the    TSPU            intended              use case which                       is   youre with              the   box

11     and some guidance                                   from both                     of our counsels                    that          we                      11   outside         of a        lab in          a place where people                             dont

12     decided                to first           become a                  clinical             lab        while          we   worked                    to       12                                                             do     lab                     like      a pharmacy
                                                                                                                                                                       necessarily                traditionally                               testing


13     take      the          technology                       through              the       FDA                                                                 13   or a       home           or somewhere                        where a person                  is youre         just


14           Q            And when                         you say             we              at     the       company who                                       14   going       to      want         to    do one sample                   at       a time

15     who made                    that decision on behalf of the                                                    company                                      15               Or        youre           in    a   clinical            lab and you have

16           A            I   dont                I    dont           know           that        it    was           sort   of a                                  16   samples from                     other       locations               being        sent in at the           same

17     single        decision                    that       was       made                It    was months                  of                                    17   time        So        1000            samples             may        show up or               10000        samples         may
18     engagement with Walgreens                                                    feedback                from counsel                            and           18   show                  and you need                       to   be     able to                       all    of   those
                                                                                                                                                                                   up                                                                        process

19     ultimately                  a   business                 decision                 that    we              I
                                                                                                                     mean           I
                                                                                                                                          guess
                                                                                                                                                                  19   as fast      as      possible               Thats             a completely                  different      use

20     you could                   say      it    was consummated                                   with        the       amendment                      to       20   case       than       when           youre with one                    patient           at   a time

21     the   Walgreens                       contract                at    a    later          point        in       time       I       dont                      21         Q         So you were saying that the model                                               changed              So

22     think      it      was          sort       of a          single         meeting                where           we       said                               22                             was the model                        that Theranos                  would       be placing
                                                                                                                                                                       previously

23     okay          lets          make           the          decision                  It    was       sort        of an                                        23   these devices                    in   Walgreens                     stores

24     evolution                  over           time                                                                                                             24         A         Yes             When we                  signed       the       contract

2S           Q            Okay                   But were you the decision                                            maker             on                        2S         Q         Right                And        so   how         was Theranos                   envisioning




                                                                                                                               Page                       167                                                                                                                Page                169

 1     behalf of                   Theranos                               And            did     you            sign the                Walgreens                  1   processing                 all   of these samples                      if       they were going                 to


 2     contract                    or the             amendment                                                                                                    2   be         you        know            all   of these people coning                               into     Walgreens

 3           A            I       did        I   signed              many            ofthe Walgreens                                                               3   stores to            have        their          blood tested

 4     agreements                        I       dont          know            if    I    signed           all       of   them              And                    4         A         So        its    a    different               use   case        where youre doing


 5     yes       I     mean              Im the CEO Im                                         the ultimate decision                                               5   one    patient             at    a time              So one person would                           come        in

 6     maker              for      the       company                                                                                                               6   their cartridge                  would be placed                        into          the   device        right


 7                   I    dont think                       this       was           a case            where           we    sort          of                       7   there       the results                would be reported and then                                     youd       do

 8     sat   down                 and had a meeting and                                         said        lets       do this                  I                  8   the    next         one

 9     think         it       was       after              a   lot    of       iterative              feedback                 a mutual                            9               As opposed                      to at        a    lab    youre        collecting


10     decision                   with Walgreens                           initially                                                                              10   samples             all    day         Then you                 ship   them And                  so   a   large


11                   BY MR KOLHATKAR                                                                                                                              11   number of samples                           come              in at the         same        time

12            Q               I
                                  just           want            to circle                    back         to        a couple                                     12               BY         MR            KOLHATKAR
13     questions                        You mentioned                                     sort         of the             Phase 1Phase                        2   13         Q         I    also        want       to    follow up on another                             answer you

14     model              being sort                           of the genesis                         of the nanotainer                                           14   gave about                 being           open about                 Theranos use of

15     development                                                                                                                                                15   venipuncture

16           A            Yeah                                                                                                                                    16         A         Yeah

17            Q               When                did                what            time period                          did that                  take          17         Q         I    think the question                             involved           disclosing         the

18     place                                                                                                                                                      18   use of third-party                          analyzers

19           A            So       I   dont            know when                         the     initial             sort   of idea                               19               I
                                                                                                                                                                                        guess           in
                                                                                                                                                                                                              your          mind           what        was the

20     invention                  happened                       I   remember                         as   we        worked               with                    20   relationship
                                                                                                                                                                                                       between           the use of venipuncture                             and the use

21     Walgreens                       on    how            to       solve the business                              model questions                              21   of third-party                   analyzers

22     that    we             were contemplating                                     bringing               to       them the                                     22         A         So         in    general             we        associate          and       sort   of talked

23     nanotainer                      and trying                    to
                                                                          convey                that
                                                                                                           you could                    still       do            23   about venipuncture                           as      being          synonymous                with    the      use of

24     small sample                         testing              even          in    the        centralized
                                                                                                                            setting
                                                                                                                                                                  24   third-party                analyzers                 I   want        to qualify that               by saying

25     while         we           were working                            to   get the              TSPU              through the                    FDA          2S   that       we    did take smaller samples and did sometimes run




                                                                                                                                                                                                 43                Pages                                     166             to              169
     Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 7 of 18




                                                                                                                            Page                     238                                                                                                                       Page               240

 1     then you should not include                                              it                                                                          1   have                                                        for                              that part of the
                                                                                                                                                                             any       responsibility                             overseeing

 2             Q    Okay                   But        I
                                                           guess               Im just            wondering                      why                        2   business

 3     wouldnt           you           just      include                   it   but say               this      is   too high               we              3            A         To    the        extent           rm the         CEO            of      the
                                                                                                                                                                                                                                                                  company               rm

 4     cant        rely   on          it       lets        do a           re-draw                                                                           4   responsible                  for the
                                                                                                                                                                                                               company              But no                   I   was    not engaged

 5             A    I
                         mean Im                  not a laboratory professional                                                       But                   5   in it



 6     my       understanding                    is       if    you believe                   its          wrong           you cant                         6                     MR         NEAL                  Why       dont       we         take a          short      break

 7     report it                                                                                                                                            7   Weve              been going                   a   little    over an hour

 8             Q    Okay                   And            so do you                  know             if   the person                 who        was        8                     MS CHAN                          Sure


 9     tested       here was                   told       that        this           result           wasnt           reported                  on          9                     THE VIDEOGRAPHER                                               This concludes                    Media          No   3

10     his      lab report                                                                                                                                 10   of Elizabeth                      Holmes Were                       off the              record        at    346
11             A    I    dont                                                                                                                              11                     A    brief recess                  was      taken

12             Q    Did you                    make             decisions                like this for                    lab                              12                     THE VIDEOGRAPHER                                               We        are    back on          the       record    at


13     reports routinely                                                                                                                                   13   the      beginning                 of     Media             No     4 of Elizabeth                      Holmes            The

14             A    No                                                                                                                                     14   time         is    403
15             Q    Okay                   Why            were                  why      were you making                                  that             15                     BY MS CHAN

16     decision          this         time                                                                                                                 16            Q         Ms         Holmes                 did     we    have          any substantive

17             A    Again                  I   cant            remember                 this particular                                                    17   conversations                       off    the record               during the                    break

18     exchange                  If   it       was someone                           who      I   was communicating                                        18            A         No
19     with then             I    would have                         been            in the
                                                                                                  loop          on these                  And              19            Q         So    I        want     to      turn      gears      a        little      bit         and you


20                                                                        on            of                  has been                                       20   can put                                            aside          And             want
       in      general       my        philosophy                                 all         this                               if                                                that exhibit                                              I                   to   change gears a

21     theres       a question                   about a                  result         dont              report it
                                                                                                                                                           21   little       bit       and        now      focus            on Theranos                     relationship             with

22             Q    Okay                   And        you            also         mention                  that the                  you                   22   Walgreens

23                 the lab director would                                            know         what           the                            was        23                     So                know why dont                                                us from the
       know                                                                                                                practice                                                     you                                              you              tell


24                 Who            was the lab director                                   at this             time Was                      it              24   beginning                sort        of    why         Theranos              was           interested           in   engaging

2S     still    Adam             Rosendorfl                                                                                                                25   with Walgreens                           and         conversely              what            your understanding




                                                                                                                            Page                     239                                                                                                                       Page               241

 1             A    I think
                                           so but              Im         not sure                                                                          1    was of            why            Walgreens                 was     interested                   in    partnering with

 2             Q     So      why wasnt                              he included                   on       this      e-mail                                 2    Theranos

 3     exchange                                                                                                                                             3            A         Well             it   evolved             over a long period of time                                      We
 4             A    I    dont              know                It    looks           like this              was done                 as                     4    were             interested              in
                                                                                                                                                                                                               partnering            with Walgreens                           because          of

 5     whats       being              referred to as                       a technology                         demonstration                               5    the retail
                                                                                                                                                                                        footprint                    And we         understood                        that
                                                                                                                                                                                                                                                                              they were

 6             Q    Was               the lab director not involved                                                  in   technology                        6    interested              in        partnering                with    us to           bring         lab services              to


 7     demonstrations                                                                                                                                       7    retail


 8             A    I    dont              know                                                                                                             8            Q          Okay                 So    when          did you             first       start discussions


 9             Q    Who               would           know                whether             that was the                      case                        9    with         Walgreens

10             A    Again                  I   would                  I    would           talk            to   Sunny                                      10            A         I   dont          know            specifically                    I    believe        it   was       in


11             Q    Do           you           know         if      the same kind of review                                           which                11    2010

12     is you       know               certain             tests           results           are coming                    back           too              12            Q          Who            were your contacts                              at     Walgreens                at   that

13     high        Should              we        remove                   it    or should                  we        keep       it    on                   13    time

14     do you       know              if       those types of conversations                                               were taking                      14            A          So       it    evolved             over       a period of time                            Amongst

15     place within Theranos                                        with respect                      to    regular         patient                        15    others            Jay Rosan and                            Wade    Miquelon

16     testing                                                                                                                                             16            Q          And            did    it
                                                                                                                                                                                                                      you     said      it       evolved              over time

17             A    They should have                                  been              but       I   now know                   that      we              17    Were             there           others that entered                            the mix              after    2010
18     had not       effectively                  implemented                            our          quality             system                           18            A         Yes

19             Q    And who                      would               have been managing                                    that process                    19            Q          Who            else        were you            in   conversations                         with      at


20     reviewing             patient
                                                 results                                                                                                   20    Walgreens                        after    that         date

21             A    It   was           the       job of              the lab director                           and       the                              21            A         I   know              there       was a team                  at      Walgreens             that      was

22                      of                                                                   lab                                                           22    dedicated                         working with                         and           we                       put a team
       director                  quality for the clinical                                                                                                                                to                                                                      tried to
                                                                                                                                                                                                                                  us
23             Q    Okay                   And who                    did they report                           to                                         23    in      place on our                    side        too

24             A    Functionally up                                  to    Sunny                                                                           24            Q          Who            was the main Theranos                                     contact          at
                                                                                                                                                                                                                                                                                   Walgreens

2S             Q    Okay                   Did you have any supervision or did you                                                                         2S    that you were working                                      with        Im talking                     about         besides




                                                                                                                                                                                             61                    Pages                                   238                 to              241
Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 8 of 18




                                                                                Page   302

    THE   UNITED    STATES     SECURITIES          AND    EXCHANGE        COMMISSION




    In    the   Matter    of
                                                       File   No     SF-04030-A

    THERANOS       INC                                 Amended       8312017


    WITNESS        Elizabeth     Holmes

    PAGES          302    through     578


    PLACE          Securities       and     Exchange       Commission

                   44    Montgomery       Street         Suite     2600

                   San    Francisco         CA     94104

    DATE           Thursday      July       13     2017




            The   above    entitled       matter       came   on    for hearing

    pursuant      to notice      at    904        am




                   Diversified        Reporting          Services         Inc

                                    202          467   9200
                   Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 9 of 18




                                                                 Page   303                                                                           Page    305

    1        APPEARANCES                                                       1                     CONTENTS
    2                                                                          2

    3        On   behalf of the Securities and        Exchange   Commission    3   WITNESS                                               EXAMINATION
    4             JESSICA       CHAN ESQ                                       4   Elizabeth   Holmes                                           314

    5             RAHUL KOLHATKAR                    ESQ                       5

    6             MONIQUE WINKLER ESQ                                          6   EXHIBITS             DESCRIPTION                                   IDENTIFIED

    7             MICHAEL FOLEY CPA                                            7   209           Subpoena                                       316

    8             JASON HABERMEYER                    ESQ                      8                                marked         as
                                                                                               previously                           191
    9             MARC KATZ ESQ                                                9   210           Background           Questionnaire                    316
10                Securities and    Exchange     Commission                   10               dated July      2 2017
11                Division   of Enforcement                                   11                                marked
                                                                                               previously                      as   192
12                44 Montgomery       Street    Suite   2600                  12   211           January       22 2010          e-mail                316
13                San   Francisco    CA      94104                            13               with attachment          from Danise

14                415     705-2339                                            14               Yam     to   Elizabeth       Holmes       with

15
                                                                              15               a subject     line     For     Tina
16           On   behalf of the    Witness
                                                                              16               Starting      Bates     No
17                STEPHEN NEAL ESQ                                            17               THPFM0000690035
18                JOHNDWYER ESQ                                               18                                marked
                                                                                               previously                      as   193
19                ALEXANDRA LEEPER ESQ
                                                                              19   212           Organizational Chart               Bates              316
20                Cooley     LLP
                                                                              20               No    TS0000001
21                3175 Hanover      Street
                                                                              21               previously       marked         as   194
22                Palo   Alto   California    94304
                                                                              22
23                650     843-5182
                                                                              23
24
                                                                              24
25
                                                                              25




                                                                 Page   304                                                                           Page    306


        1     APPEARANCES                     CONT                             1                CO NT          ENT       S     CONT
        2                                                                      2


              On                                                                   EXHIBITS             DESCRIPTION                                   IDENTIFIED
                                    Theranos Inc
        3                                                                      3
                        behalf of

        4           DAVID TAYLOR ESQ                                           4   213           Document           entitled    Theranos                316

        5                                                                      5               Confidential         Summary
                    General        Counsel Theranos Inc
        6            1701 Page Mill Road                                       6               Capitalization          Starting

        7           Palo     Alto California 94304                             7               Bates    No     TS-000603

                                                                                                                marked
        8           650         838-9292                                       8               previously                      as   195

        9           CHRIS DAVIES ESQ                                           9   214           Spreadsheet         titled    Detailed               316


10                  WILLIAM MCLUCAS ESQ                                       10               2917     Starting        Bates       No
11                  WilmerHale LLP                                            11               TS-0558077

12                   1875 Pennsylvania                Avenue     NW           12               previously       marked         as   196

13                  Washington          DC      20006                         13   215           June       11 2013      e-mail from                   316

                                                                              14
14                  202         663-6187                                                       Sunny        Balwani    to     Elizabeth


15                                                                            15               Holmes        subject    line



16                                                                            16               Forward         Demo      next Tuesday


17                                                                            17               611     at   noon     Starting


18                                                                            18               Bates    No     TS-0902539

19                                                                            19               previously       marked         as   197

20                                                                            20

21                                                                            21

22                                                                            22

23                                                                            23

24                                                                            24

25                                                                            25




2           Pages            303       to            306
 Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 10 of 18




                                                                      Page      307                                                                              Page    309

 1              CONTENTSCONT                                                            1              CONTENTSCONT
 2                                                                                      2

 3   EXHIBITS          DESCRIPTION                                        IDENTIFIED    3   EXHIBITS           DESCRIPTION                                       IDENTIFIED

 4   216        January         23 2014                e-mail             316           4   220         May 6 2014               e-mail with                      366

 5          from Alberto Gutierrez                          to                          5          attachment           from      Sunny

 6          Elizabeth           Holmes           with                                   6          Balwani        to    Elizabeth           Holmes

 7          various copy              e-mails                                           7          Subject       Forward               Final


 8          Starting        Bates           No                                          8          Deck         Starting         Bates       No
 9          TS-0469692                                                                  9          THPFM0001558583
10          previously           marked               as   198                         10   221         Excel    file    oftext                            376

11   217        Theranos             Incs        responses            316              11          messagesStarting Bates                        No
12          and objections               to                                            12          TS-1036239

13          plaintiffs       first       set    of                                     13   222         Handwritten notes                  dated                 383

14          interrogatories filed                     in   the                         14          December             10 2014            Starting

15          Court of Chancery                     in     the                           15          Bates     No     TS-0480486

16          state   of Delaware                  in   Partner                          16   223         June    28 2013               e-mail with                 394

17          Investments              LP     v    Theranos                              17          attachment           from      Bob Gordon

18          Inc Starting              Bates           No                               18          to   Elizabeth        Holmes            and


19          SEC-PRM-E-0003430                                                          19          Sunny Balwani                  Subject        line


20          previously           marked               as   199                         20          SafewayTheranos                         Meeting

21                                                                                     21          62613           Bates

22                                                                                     22          No     TS-0034026

23                                                                                     23

24                                                                                     24

25                                                                                     25




                                                                      Page      308                                                                              Page    310

 1              CONTENTSCONT                                                            1              CONTENTSCONT
 2                                                                                      2

 3   EXHIBITS          DESCRIPTION                                        IDENTIFIED    3   EXHIBITS           DESCRIPTION                                       IDENTIFIED

 4   218        Theranos             Incs        first              316                 4   224         May 1 2014               e-mail from                      404

 5          supplemental              responses               and                       5          Sunny        Balwani          to   Elizabeth

 6          objections          to plaintiffs                                           6          Holmes         Subject         line      Re
 7          first   set    of   interrogatories                                         7          SafewayTheranos                         Starting

 8          filed in      the Court of                                                  8          Bates     No THPFM0001558606
 9          Chancery            in   the    state        of                             9   225         August      1 2014             e-mail                    412

10          Delaware            in   Partner                                           10          from      Bob Gordon               to   Elizabeth

11          Investments              v   Theranos                                      11          Holmes         Subject         line


12          Inc Starting              Bates           No                               12          SafewayTheranos                         Bates

13          SEC-PRM-E-0005120                                                          13          No     TS-0046261

14          previously           marked               as   200                         14   226         Document             titled    Theranos                   451

15   219        July     12 2013                e-mail with               342          15          Inc       FMV        as   common             stock as

16          attachments              from Daniel                                       16          of   March      25 2015                 Report

17          Edlin     to   Daniel           Young          with a                      17          date April 6th              2015

18          copy    to     Elizabeth            Holmes                                 18          Starting       Bates         No
19          The     subject          line   is   Re        demo                        19          TS-0021981

20          results    for      711           Starting                                 20   227         Document             titled    Pro Forma                   464

21          Bates     No THPFM0000064613                                               21          Projected       Statement               of

22                                                                                     22          Income         Starting            Bates      No
23                                                                                     23          TS-0021911
24                                                                                     24

25                                                                                     25




                                                                                                         3        Pages                           307            to      310
               Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 11 of 18




                                                                    Page        311                                                                                                 Page                     313

    1               CONTENTSCONT                                                       1                       PROCEEDINGS
    2                                                                                  2              THE VIDEOGRAPHER                                   We         are       on   the    record         at the


    3    EXHIBITS         DESCRIPTION                                IDENTIFIED        3   beginning          of   Media     No 1 Volume                       II        My name              is




    4    228        Excel     spreadsheet         titled            511                4   Patrick     Murray contracted                     by     Hahn        and        Bowersock

    5            Theranos          Confidential                                        5              Please begin


    6            Market       Assumptions                                              6              MS CHAN                Were        on        the   record           at   904           am         on

    7            Starting      Bates       No                                          7   July     13th      2017         Im    Jessica       Chan           and with             me     are       Rahul

                                                                                       8                                                           Michael
    8            THER-2550987                                                              Kolhatkar           Monique          Winkler                                  Foley Jason

    9    229        Letter    with      Hyman         Phelps              527          9   Habermeyer               and not yet with               us    is   Marc         Katz          But        we       are


10               McNamara              letterhead     dated                           10   officers     of the Commission                    for the
                                                                                                                                                              purposes             of   this


11               November          26 2013                                            11   proceeding

12               addressed        to    Alberto                                       12              We      are   today    resuming              the    examination                   of


13               Gutierrez Starting              Bates                                13   Elizabeth       Holmes           which       was adjourned                     on       July      11th       2017

14               No     TS-0995690                                                    14   Would       counsel please             identify         themselves


15       230        Letter    from the Department                     545             15              MR NEAL                Stephen Neal Cooley                               LLP           on behalf

16               of Health        and    Human        Services                        16   of Elizabeth            Holmes

17               FDA     to   Brad Arington dated                                     17              MR DWYER                    John       Dwyer            also for             Cooley

18               June    13 2014          Starting                                    18              MR TAYLOR                    David           Taylor of Theranos on behalf

19               Bates   No       TS-0992588                                          19   of Theranos


20       231        Teleconference           meeting                 553              20              MR       DAVIES             Chris Davies                 from           Wilmer

21               minutes between            Theranos          and                     21              MR       MCLUCAS                  Bill       McLucas                Wilmer

22               FDA     on June         19 2014                                      22              MS LEEPER                   Ali    Leeper               Cooley

23               Its   a teleconference                                               23              MS CHAN                Testimony              today           is   pursuant            to     a

24               meeting      Starting       Bates      No                            24   commission              subpoena which              has previously                      been marked                as


25               THER-0353763                                                         25   Exhibit      191




                                                                    Page        312                                                                                                 Page                     314

    1               CON       T   ENT        S   CONT                                  1              Ms Holmes             do you understand                        that
                                                                                                                                                                               you remain

    2                                                                                  2   under      oath

    3    EXHIBITS         DESCRIPTION                                IDENTIFIED        3              MS HOLMES                    I    do

    4    232        Letter    from       FDA     to   Brad            566              4              MS CHAN                Let       the   record           reflect that              a copy

    5                          at      Theranos       dated                            5   of   the   formal order of                                          in this        matter          as
                 Arington                                                                                                         investigation


    6            October      28 2014         Starting                                 6   supplemented             will    be   available          for       examination                 during         the


    7            Bates   No       THER-0360329                                         7   course of       this     proceeding

    8                                                                                  8   Whereupon

    9                                                                                  9                           ELIZABETH HOLMES
10                                                                                    10   was    recalled         as   a witness       and        having           been previously

11                                                                                    11   duly     sworn          was examined          and        testified further as


12                                                                                    12   follows

13                                                                                    13                             EXAMINATION
14                                                                                    14              BY MS CHAN
15                                                                                    15        Q      So before           we    get started             I    wanted           to       give       to


16                                                                                    16   you what was previously                      nrar   ked        as   Theranos                 Exhibits 191

17                                                                                    17   to   200     Ill    give these         all   to
                                                                                                                                              you         If you          could         just


18                                                                                    18   take a quick look and                  just       let   me know               if
                                                                                                                                                                              you       recall


19                                                                                    19   that   we   went         through these             exhibits earlier in
                                                                                                                                                                                        your

20                                                                                    20   testimony on             Tuesday
21                                                                                    21              MR       KOLHATKAR                       Just for the               record             Counsel

22                                                                                    22   we   just   have        to   remark     because           of a numbering                      error

23                                                                                    23              MR DWYER                    Okay             Thank        you
24                                                                                    24              THE WITNESS                       Yeah

25                                                                                    2S              BY MS CHAN




4       Pages          311              to            314
 Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 12 of 18




                                                                                                              Page                347                                                                                                                   Page              349

 1          Q       Background                              in    statistics           and     data analysis                               1   and they were pushing                               us really           hard         to      go   live as       soon

 2          A       Yeah                                                                                                                   2   as   possible            So they            certainly                knew we                 werent

 3          Q       And you hired him for this position correct                                                                            3   operational           at that             time         I   dont          know           what           else   was

 4          A       No We hired him many years before as a                                                                                 4   discussed or what                         the   circumstance                       of   this      demo        or     I




 5   scientist          and promoted                             him    up within             our organization                             5   mean       frankly              I   dont even               know             if    this      was       for



 6   over time                                                                                                                             6   Walgreens             I     defer          to    you       if       youre saying                  it   was

 7          Q       So    you promoted                                  him       to   this    position                                    7              BY MS CHAN
 8          A       We      promoted                        him     into      product          development                     and         8         Q     Well why dont                             you           take a lookat                   the

 9   ultimately           Sunny                    decided          to   make him              a    lab       director                     9   attachments                 So the attachments                                    include         lab reports            for


10          Q       But       here as                   were            looking July                    2013 he was                in     10   Mia       Scholz and Alan Nielsen

11   the role to            make                   this          decision because                   of       you correct                  11              Does that                 ring       a   bell to
                                                                                                                                                                                                                    you            Do       those two

12          A       I   mean                  again          I   was     the      CEO         ofthe          company              so      12   names sound                familiar              to   you
13   I   take      responsibility for this                               company               I    did not place                         13         A     I   generally                 recognize                 Nielsens             name            I   dont

14   Daniel         in this               role          I   did not       directly           oversee the                                  14   recognize           Scholz

15   labs but           I tried to                   pick people              who       I trusted            to    do    this             15         Q     Who            is   Alan Nielsen

16   right         And                                                                                                                    16         A     I   dont        know

17          Q       So    who was                           overseeing             Mr         Young           at     this      time       17         Q     You dont know                             whether                hes        a Walgreens

18          A       To    the extent                        that   he    was       engaged              in
                                                                                                             anything                     18   executive           or    not

19   in   the      clinical               lab      operations                Adam        Rosendorff                 was      the          19         A     Im             Im        not sure               I       think
                                                                                                                                                                                                                             so but              Im    not

20   ultimate decision                             maker           at   the time he           became               clinical               20   sure

21   lab      director                I   dont          know when                 that      was         And Sunny was                     21         Q     So instead                    of removing                  the         results        entirely

22                        anything associated                                     with operations                   in   the              22             didnt you                         instruct                Daniel                             and Daniel
     overseeing                                                                                                                                why                                 just                                           Young

23   laboratory                                                                                                                           23   Edlin      to just         include              the    results              but     maybe              either


24          Q       But       I       dont              see       Sunny        or      Mr      Rosendorff                    on    this   24   indicate        that       its       out of range or                        just        indicate          that

2S   e-mail                                                                                                                               2S   they needed               to        re-draw           for       those results                       Why        not go




                                                                                                              Page                348                                                                                                                   Page              350

 1          A       I   dont              know                                                                                             1   that route

 2                 BY MS CHAN                                                                                                              2         A     Again               Im        not a laboratory                          And we              thought

 3          Q       Why           didnt you include                               them on          the e-mail                              3   the
                                                                                                                                                      right thing              to   do     I    believe               if   there         was a         result


 4          A       Again                 I        I        its
                                                                   July
                                                                             of   2013         I    read                                   4   that   was      incorrect                 was not          share the               value               We    thought

 5   this     as   a technology                        demo        that      was done              in   an    R          D                 5   that   was           that       was not proper

 6   setting        prior      to the lab                    going       live                                                              6         Q     But you                       you       must have                known            that Walgreens

 7                 BY    MR                   KOLHATKAR                                                                                    7   would      want       to        know        that       all          of the        tests       that they

 8          Q       And           I
                                          guess             whats        the           what        was the                                 8   were        that were being                           performed would                             be performed


                                  your mind between
 9   difference           in                                                       the importance                    of   results          9   correctly

10   in   an    R         D       setting               versus          the importance                  of the          results           10              So       why wouldnt                      you want                to     be       as   transparent

11   in   a   CLIA        setting                                                                                                         11   as possible          and            let    them know                   actually               there          were some

12          A       I   understand                      the results          to    be important                   across                  12   issues     with       it    looks like                at least              six     results              So

13   the    board         I    believe                  there       was a         different         process          in                   13   whats       your answer                     to      that

14   place once           the lab                  went          live for      how       decisions                like this               14         A     Again               the lab         was not even                       live at this              point

15   were       made      based on                      the authority                  and   discretion             of    the             15   in   time       I   dont            think       they even               came            in   with       specific


16   lab      director                                                                                                                    16   test   orders         I think              that      the        team was picking                        tests to


17          Q       I     did you communicate                                      a    distinction for                                   17   do and      made           the       decision              that if          test results               were    wrong
18   to   the Walgreens                            folks         receiving         these demonstrations                                   18   they shouldnt               be reported                         I   dont          know        anything

19   that that Theranos                                didnt have those                       SOPs           in   place      at           19   further     than that

20   this     time                                                                                                                        20         Q     But isnt another                           reason               why         you       wouldnt           want

21          A       I   dont              know                                                                                            21   to   include         any        indication             that there                  were questions                    about

22          Q       Did you                   tell
                                                       anyone           at   Theranos              to   communicate                       22   the    results       that had you put something                                              like      an

23   that     to    these         folks            at                                                                                     23                              result                               know          needs re-draw                     that
                                                            Walgreens                                                                          out-of-range                               or       you

24          A       I   believe                that         Walgreens             understood             the lab                          24   that would           raise
                                                                                                                                                                                    questions              with         Walgreens
2S   wasnt         ready       to             go     live
                                                             yet because               we     hadnt          gone live                    2S         A     I
                                                                                                                                                               mean Im                    speculating                  but        my     guess
                                                                                                                                                                                                                                                       is   that




                                                                                                                                                                    13                    Pages                                   347                       to          350
 4
 1


 2

 3




 5


 6

 7

 8


 9


10

11

12


13

14

15

16

17

18

19

20

21
     with




     we




     doing

     in
          A




     monies

     that
              Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 13 of 18




              your



           were


     Walgreens




              I


     the labor and




          which


     check-in

     be Walgreens

     others




          Q
     Theranos

     loose-leaf
                  I




     system where they

                  that
                      dont




            out over time

                       I




               different
                            understanding




                      collecting


                            was



                             they




                            dont




                      Theranos


                      even though




              BY MS CHAN
                  Im going



     Its not possible but

          A
          Q
                  No
                       if
                                  know




                            Exhibit


                            and



                            worries


                             you
                                   things




                                  generally
                                           funds


                                    collecting




                                           was




                                          to
                                                if




                                                 hand

                                           221 and
                                    not clipped
                                                     we




                                         had collected




                                         know

                                  staffing
                                                     if


                                                     model

                                                      I




                                                     we




                                         can try to keep
                                                           we
                                                             of the

                                                            had




                                                          think
                                                                   worked

                                                           from people


                                                            them we

                                           were reimbursing Theranos

                                                                       We


                                                                were following

                                                                 in




                                                          actually doing the labor

                                                           contemplated

                                                           Im




                                                             to
                                                                  sure theres




                                                                  unfortunately

                                                                  Maybe we




                                                                           this
                                                                                  at retail




                                                                              figured




                                                                      the agreement

                                                                   there      was some
                                                                                            Page

                                                                            Walgreens contracts

                                                                                  out exactly




                                                                                    that that



                                                                                     probably




                                                                   you whats been marked



                                                                                      can




                                                                                  together
                                                                                              I




                                                                             hadnt yet created a


                                                                                              for


                                                                                         wed work



                                                                                         exactly

                                                                                              We
                                                                                                  think




                                                                                                  for
                                                                                                     the




                                                                                              instances




                                                                                                  would




                                                                                            they are

                                                                                            clip
                                                                                                        As




                                                                                                        were




                                                                                                     this
                                                                                                             375




                                                                                                             all



                                                                                                             one
                                                                                                                    1


                                                                                                                    2

                                                                                                                    3

                                                                                                                    4

                                                                                                                    5


                                                                                                                    6

                                                                                                                    7

                                                                                                                    8


                                                                                                                    9


                                                                                                                   10

                                                                                                                   11

                                                                                                                   12


                                                                                                                   13

                                                                                                                   14

                                                                                                                   15

                                                                                                                   16

                                                                                                                   17

                                                                                                                   18

                                                                                                                   19

                                                                                                                   20

                                                                                                                   21
                                                                                                                        got
                                                                                                                              A

                                                                                                                              Q
                                                                                                                              A

                                                                                                                              Q
                                                                                                                              A

                                                                                                                              it



                                                                                                                              Q
                                                                                                                        from the


                                                                                                                        2014

                                                                                                                        yourself




                                                                                                                        recognize




                                                                                                                        says




                                                                                                                          Q
                                                                                                                              A

                                                                                                                              Q


                                                                                                                              A

                                                                                                                              Q



                                                                                                                              A
                                                                                                                                   They
                                                                                                                                        I




                                                                                                                                        Okay



                                                                                                                                       and
                                                                                                                                            am
                                                                                                                                        Yours


                                                                                                                                        Maybe Im

                                                                                                                                        Are you on


                                                                                                                                        Oh Im




                                                                                                                                             top




                                                                                                                                       Is this




                                                                                                                                        I


                                                                                                                                        And

                                                                                                                                       And

                                                                                                                                        Yes

                                                                                                                                        Okay



                                                                                                                                       Do

                                                                                                                                        Yes

                                                                                                                                        And
                                                                                                                                               it




                                                                                                                                              it

                                                                                                                                            think




                                                                                                                                                WAG
                                                                                                                                                      looks




                                                                                                                                                           sorry
                                                                                                                                                                     a




                                                                                                                                                                    6292




                                                                                                                                                       So youll see about


                                                                                                                                                      theres an


                                                                                                                                                     appears
                                                                                                                                                                         little




                                                                                                                                                                         to
                                                                                                                                                                             I   was on




                                                                                                                                                     Sunny Balwanis e-mail address

                                                                                                                                                      SunnyBalwania

                                                                                                                                                       so

                                                                                                                                                     he says




                                                                                                                                                       And

                                                                                                                                                     are


                                                                                                                                             you understand
                                                                                                                                                                    then


                                                                                                                                                               terrible




                                                                                                                                                     then you respond
                                                                                                                                                                        We
                                                                                                                                                                you understand
                                                                                                                                                                                  SMS
                                                                                                                                                                                       different




                                                                                                                                                                                       cant




                                                                                                                                                                                  in his


                                                                                                                                                                                      and


                                                                                                                                                                                      SWY
                                                                                                                                                                                              the




                                                                                                                                                                                            message on

                                                                                                                                                                                 be from Sunny Balwani




                                                                                                                                                                                             tnaccom




                                                                                                                                                                                             next


                                                                                                                                                                                            we




                                                                                                                                                                                              It
                                                                                                                                                                                                 scale




                                                                                                                                                                                                  need


                                                                                                                                                                                                 to
                                                                                                                                                                                                       wrong




                                                                                                                                                                                                      five




                                                                                                                                                                                                      is




                                                                                                                                                                                                       be




                                                                                                                                                                                                       is
                                                                                                                                                                                                            from




                                                                                                                                                                                                             with


                                                                                                                                                                                                            Walgreens



                                                                                                                                                                                                           text
                                                                                                                                                                                                                        nine




                                                                                                                                                                                                                     page




                                                                                                                                                                                                                 messages

                                                                                                                                                                                                                        November




                                                                                                                                                                                                                         WAG


                                                                                                                                                                                                                   message he

                                                                                                                                                                                                                 SWY
                                                                                                                                                                                                                 Safeway



                                                                                                                                                                                                             time Lets
                                                                                                                                                                                                                                Page




                                                                                                                                                                                                                               and
                                                                                                                                                                                                                                         Yeah



                                                                                                                                                                                                                                          down



                                                                                                                                                                                                                                         to




                                                                                                                                                                                                                                         Do




                                                                                                                                                                                                                                          CVS



                                                                                                                                                                                                                                          get
                                                                                                                                                                                                                                              you
                                                                                                                                                                                                                                                 19th
                                                                                                                                                                                                                                                      377




22            Im           handing          to       you whats been marked                         as              22   SWY            done         this   week              We        can do         it

23   Theranos               Exhibit        221                                                                     23                  And      then           Mr       Balwani responds                           They              told       our

24            MS CHAN                       Here           are    copies      for   the two of       you           24   team in             WAG        meeting                   that they        dont            intend            to
                                                                                                                                                                                                                                          open more

2S            MR DWYER                               Thank        you                                              2S   PSCs           until
                                                                                                                                                July because                      we    missed             their    IT        integration




                                                                                            Page             376                                                                                                                Page                  378

 1                               SEC      Exhibit           No        221    was marked           for               1   deadline

 2                                                                                                                  2                  Do                       that
                                 identification                                                                                              you see

 3            BY MS CHAN                                                                                            3         A         I   do

 4        Q       Exhibit            221        purports to be an Excel                       File   that           4         Q         And PSC                 again            is   patient      service          centers

 5   includes          a    number              of    rows        of font         The   starting        Bates       5         A         Yes

 6   number           is     TS-1036239                                                                             6         Q         So you were aware                              in   November               2014 that

 7            Have you                   seen Exhibit                 221 before                                    7   Walgreens                   wasnt        looking               to expand             Theranos                    services     to


 8        A       I   think        Ive seen               some    of the content         in it                      8   any other stores isnt that right

 9   Ive never seen                 it   like     this                                                              9         A         Sitting        here         now           reading        this       exchange                 I    dont

10        Q       Does            this      Ill
                                                          represent          to   you   that these                 10   think      I   would have                   taken         that      as definitive that                      we

11   are       this         is    the    File    that       Theranos              provided        to the     SEC   11   wouldnt be expanding                                     If   we    thought              there       was an issue

12   pursuant           to       subpoena which                       is   supposed      to reflect the            12   I   would have                called         their            CEO    or president                    and         said   we

13   text messages                  between               you and           Mr      Balwani       on your          13   need       to       expand

14   Theranos-issued                      cell
                                                     phone                                                         14         Q         So you didnt think                              reading             this that there

15        A       Yep                                                                                              15   was an issue

16        Q       Do you have any                           reason to believe that                   this          16         A         Clearly            I   thought            there      was an          issue       because

17   isnt a true collection                           of those text messages                      from your        17   were       talking            about Safeway and                          CVS              but    I    wouldnt take

18   work     cell
                           phone                                                                                   18   a   comment made                       in   a    WAG            meeting             as indicative                 that   we

19        A       No                                                                                               19   wouldnt be expanding                                 with Walgreens

20        Q       So        if   you     turn to the              page       with Bates        No                  20         Q         Okay           Did you do anything                                  to   contact            anyone          at


21   1036292                                                                                                       21   Walgreens                   about       this     issue the               fact       that they               raised       in


22            MR NEAL                       62        what                                                         22   a meeting             that they              wouldnt                be looking             to        roll    out

23            MS CHAN                       6292                                                                   23   Theranos              services           in
                                                                                                                                                                         any additional stores

24            BY MS CHAN                                                                                           24         A         I   dont      know               I       dont    know

2S        Q       Are you there                                                                                    2S                  BY     MR           KOLHATKAR




20   Pages                          375                    to              378
                Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 14 of 18




                                                                                                                      Page                 487                                                                                                                    Page                    489

 1
     certainly              prior to         14            and     I   dont          know           what year              it                     1   for       Theranos

 2   was                                                                                                                                          2         A         I   dont           know             Im        still        writing         memoranda                       of

 3
           Q        Would               2011 sound                     tight to            you                                                    3   invention               right      now
 4         A        I       wouldnt be                 surprised              if     its
                                                                                               wrong                                              4         Q         So       if   you       turn             back         to the           macro market

 5         Q        You               wouldnt               be surprised                   if   its
                                                                                                         wrong                                    5   assumptions                        which            is   the      first
                                                                                                                                                                                                                                       page        of the          attachment
 6         A        Yeah               I   dont            know                                                                                   6   youll see theres a                                list    of      it       looks like                device            cost

 7         Q        Okay                So you              dont know                  at all           when      you might                       7   So for          2014          the device                  cost         is       40000                for    2015            the

     have                              payments from the pharmaceutical                                                                           8
 8             received
                                                                                                                            companies                 device          cost          is   35000
 9         A        When               the last            payments                were             I    dont         Again                       9               Do you                 see      that

10   if
          you   said             2011        I   wouldnt doubt                         it                                                        10         A         I   do

11         Q        Who               was responsible                       for      those pharmaceutical                                        11         Q         What do                 these            costs         depict                What           device              are

12                                                           in this         time frame                    if   there           was              12   these       costs             for
     company                relationships


13   anyone                                                                                                                                      13         A         I   dont           know             Again              I   didnt prepare                    this


14         A        So       I    dont       know             what          this specifically                    is                              14   document                     Im     not sure what                      these           are referring               to

15   referring to                here        If       it    was        an assumption around                                the                   15         Q         Was           this      consistent with the cost for a                                                 TSPU              or

16                                                                          that                                had been                         16        miniLab
     pharmaceutical                        relationships                              Walgreens                                                       a

17   working            to foster            then            it   would            have         been Walgreens                                   17         A         I   dont           know
18   relationships                    with pharma companies                                                                                      18               BY          MR KOLHATKAR
19              Otherwise                    we        had        originally
                                                                                               had a      sales       force                      19         Q         How much                       did       it    cost to           manufacture                           a   miniLab

20   that   had         relationship                   with        the      pharma companies                                    We    then       20   in    2014
21   get rid     of that               sales      force           and       built          a   new       one     that       was                  21         A         I   could               I    dont        know               I    can      tell
                                                                                                                                                                                                                                                           you what

22   retail-focused                        And        had         we    reinstated                  those                                        22   it   is
                                                                                                                                                                right         now         I   dont            know          what        it    was          then

23   relationships                    we          I    dont         know who we                          would        have       used            23         Q         How much                       did       it    cost to purchase a Siemens

24   Sunny would                      have       made             that      suggestion                   because           Kimberly              24   ADVIA 1800                         in   2014
25   reported               to   him                                                                                                             2S         A         I   dont           know             I    would             assume           it    was more than




                                                                                                                      Page                 488                                                                                                                    Page                    490

 1          Q           So you think that Sunny Balwani                                                    would           have                   1   40000               but       I    dont        know

 2    known         about the                    status           of the pharmaceutical                                                           2         Q         Why           do you              make        that assumption

 3    relationships                    that Theranos                        had        at this           time                                     3         A         I
                                                                                                                                                                          just
                                                                                                                                                                                    have          general understanding                                that the


 4          A           I   believe          so                                                                                                   4   Siemens equipment                             was expensive

 5          Q           So       it   sounds               like    Sunny Balwani                          would            have                   5               BY MS WINKLER

 6    known         about the physicians                                     office             contracts             that                        6         Q         How           did you gain that understanding

 7    Theranos                   night have                  had         hospital               system contracts and                              7         A         Because             were            trying to liquidate                          a    lot   of    it




 8    the pharmaceutical                               service           contracts                      and Sunny was                  also       8   right      now            And       I   have            generally               been       in    touch       with our

 9    involved               in       the Walgreens                     relationship                     and responsible                          9   operations               teams on              how much money we                                     can    get        from         it


10    for   that            as well         and that               after         a    certain            period        of time                   10         Q         Did you             know how                   expensive                  Siemens equipment

11    he was            also          responsible                 for    the Safeway                      relationship                           11   was back                in    2014
12               So what                   were you responsible                                  for                                             12         A         I   probably didnt                        know             the   exact           amount           no

13          A           I   was        CEO        of        the     company                     I       from a technology                        13         Q         Did you             know            that they were more                               expensive                 than

14    perspective                     was focused                   on      inventions                   and    named            on a            14   the       cost to        manufacture                     a    TSPU              in   2014
15    large     number                 of our patents                        I tried to                 contribute                               15         A         Yes

16    creatively                 to technical                 issues         when we                    were dealing with                        16         Q         And how                 did you            know             that back                in   2014
17    technical              issues         that       would            require                invention                                         17         A         Because             I   was generally                       aware of              the cost             of

18              I       was very focused                               on   the restructure                     to    become                     18   traditional lab                    equipment

19    a   private            company                   I    was focused                        on our      vision          and our               19               BY          MR         KOLHATKAR
20    strategy
                             And           I ultimately                 became very focused                                on                    20         Q         Can           you think of any reason                                  why        the           why         the

21    policy-related initiatives                                       like the            law change                 in                         21   cost for            a   TSPU            would            be relevant                 to    Theranos

22    Arizona and                     the    work            to
                                                                   try
                                                                            to     build Medicare                      at       lower            22   projections
                                                                                                                                                                                   for        at     the end of                  2014
23    prices     and             the       work        to
                                                              try
                                                                       to    advocate                   for regulation                of         23         A         I   was       I         was       just trying to                 look            at that     in


24    LDTs                                                                                                                                       24   here        I   dont          know           if    that       was an assumption                            that    we

2S          Q           What           was the               last      patent              that you appeared                          on         2S   were building a                     certain              number             of devices               for    R              D    I




48   Pages                                  487                        to                  490
Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 15 of 18




                                                                                   Page   579

     THE   UNITED    STATES     SECURITIES          AND    EXCHANGE          COMMISSION




     In    the   Matter    of
                                                        File     No     SF-04030-A

     THERANOS       INC



     WITNESS        Elizabeth     Holmes

     PAGES          579    through     869


     PLACE          Securities       and     Exchange       Commission

                    44    Montgomery       Street         Suite       2600

                    San    Francisco         CA     94104

     DATE           Wednesday        August        23     2017




             The   above    entitled       matter       came     on    for hearing

     pursuant      to notice      at    913        am




                    Diversified        Reporting          Services           Inc

                                     202          467   9200
                  Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 16 of 18




                                                                 Page    580                                                                            Page          582

    1        APPEARANCES                                                        1                     CONTENTS
    2                                                                           2

    3        On   behalf of the Securities and        Exchange   Commission     3   WITNESS                                                 EXAMINATION
    4             JESSICA       CHAN ESQ                                        4   Elizabeth   Holmes                                            586

    5             RAHUL KOLHATKAR                    ESQ                        5

    6             MONIQUE WINKLER ESQ                                           6   EXHIBITS              DESCRIPTION                                    IDENTIFIED

    7             MICHAEL FOLEY CPA                                             7   261           Subpoena                                        586

    8             JASON HABERMEYER                    ESQ                           262           December
                                                                                8                                 24 2014              E-mail from              593

    9             Securities and    Exchange     Commission                     9               Brad Arington         to   Elizabeth

10                Division   of Enforcement                                    10               Holmes       copy    to    Sunny Balwani
11                44 Montgomery       Street    Suite   2600                   11                         line    Re FYI
                                                                                                subject                              Starting
12                San   Francisco    CA      94104                             12               Bates   No       TS-099-7054
13
                                                                               13   263           Handwritten notes                 dated     122314           595

14           On   behalf of the    Witness
                                                                               14               and   122414         entitled         Alberto

15                STEPHEN NEAL ESQ                                             15               TC    Starting       Bates          No
16                JOHN     DWYER       ESQ                                     16               THPFM0005528637
17                ALEXANDRA LEEPER ESQ                                         17   264           September         23 2014            E-mail from             628

18                Cooley     LLP                                               18               Elizabeth     Holmes           to
                                                                                                                                    Sunny
19                3175 Hanover      Street
                                                                               19               Balwani with subject                 line    Re
20                Palo   Alto   California    94304
                                                                               20               innovation       payment            letter

21                650     843-5182
                                                                               21                            Bates    No
                                                                                                Starting
22
                                                                               22               THPFM0000696484
23
                                                                               23
24
                                                                               24
25
                                                                               25




                                                                 Page    581                                                                            Page          583


        1     APPEARANCES                     CONT                              1                CO NT           ENT       S    CONT
        2                                                                       2


              On                                                                    EXHIBITS              DESCRIPTION                                    IDENTIFIED
                                    Theranos Inc
        3                                                                       3
                        behalf of

        4           DAVID TAYLOR ESQ                                            4   265           February        25 2015            E-mail from               635


        5                                                                       5               Sunny     Balwani              Elizabeth
                                   Counsel Theranos Inc                                                                   to
                    General

                     1701                                                       6               Holmes                               Forward
                             Page Mill Road
        6                                                                                                    Subject       line



                             Alto California 94304
        7                                                                       7               Theranos         Walgreens            Boots
                    Palo

        8           650         838-9292                                        8               Alliance     draft   contract

        9                                                                       9               Starting     Bates    No
10                  CHRIS DAVIES ESQ                                           10               THER-0982058                   with two


11                  WILLIAM MCLUCAS ESQ                                        11               attachments       Starting           Bates    Nos

12                  WilmerHale LLP                                             12               THER-0982059               and       THER-0982095

13                   1875       Pennsylvania          Avenue     NW            13   266           December          19 2014            E-mail from              776


14                  Washington          DC      20006                          14               Elizabeth     Holmes           to   Sunny

                                                                               15                                                    Forward
15                  202         663-6187                                                        Balwani      Subject       line



16                                                                             16               project   test
                                                                                                                 company            overview


17                                                                             17               memo      version     025PDF                 Starting


18                                                                             18               Bates  No THPFM0003891168                               with


19                                                                             19               attachment Starting Bates No


20                                                                             20               THPFM0003891169
21                                                                             21

22                                                                             22

23                                                                             23

24                                                                             24

25                                                                             25




2           Pages            580       to            583
 Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 17 of 18




                                                                              Page           584                                                                                                       Page            586

 1                CO N        T   ENT          S    CONT                                            1            MS CHAN                        Testimony today                           is   pursuant       to   a

 2                                                                                                  2   Commission               subpoena              which             has been              marked     as Exhibit

 3   EXHIBITS            DESCRIPTION                                          IDENTIFIED            3   261

 4   267           December             23 2014            E-mail from               780            4                           SEC         Exhibit            No        261        was marked            for



 5               Byron Trott            to   Elizabeth       Holmes                                 5                           identification

 6               with copy        to    Rob     Verigan                                             6            MS CHAN                        And        I   am        handing           a copy       of Exhibit

 7               Genevieve         Hovde            and John Dills                                  7   261    to
                                                                                                                     you       now
 8               Subject      line      Re     follow-up         to                                 8            Ms         Holmes              are you appearing                          here today

 9               our call Starting                 Bates     No                                     9   pursuant          to   Exhibit          261
10               BDTSECPST0005074                                                                  10            MS HOLMES Yes
11                                                                                                 11            MS CHAN You can put that aside
12                                                                                                 12            Ms         Holmes              do you understand                          that       you remain

13                                                                                                 13   under       oath

14                                                                                                 14            MS HOLMES    do                       I




15                                                                                                 15            MS CHAN Let the record                                         reflect that            a copy

16                                                                                                 16   of the formal order                     of   investigation                      in this      matter   as

17                                                                                                 17   supplemented                 will       be available                  for       examination during

18                                                                                                 18   the course of               this
                                                                                                                                           proceeding

19                                                                                                 19   Whereupon

20                                                                                                 20                           ELIZABETH                      HOLMES
21                                                                                                 21   was    recalled          as a witness               and          having been previously

22                                                                                                 22   duly    sworn was                  examined             and       testified further              as

23                                                                                                 23   follows

24                                                                                                 24                               EXAMINATION
25                                                                                                 25            BY MS CHAN



                                                                              Page           585                                                                                                       Page            587

 1                     PROCEEDINGS                                                                  1      Q         Ms         Holmes when was your last                                            contact with

 2           THE VIDEOGRAPHER                                  We      are   on    the record       2   Sunny Balwani

 3   Media 1 Volume               III                                                               3      A         I    think      early this            year          2017

 4           My    name        is Phillip          Knowles            Im     with                   4      Q         And how               did    you meet                    with       him
 5   Veritext                                                                                       5      A         It   wasnt          a meeting              I   think           I   was     running

 6           Please      begin                                                                      6   the dish          and he         was     running            it   at    the same time and                   we

 7           MS CHAN                    Were on            the record        at   913    am   on    7   passed each other                  and said             Hello
 8   August 23rd 2017                                                                               8      Q         Was        there       any        other             substance               to   your
 9           I   am    Jessica       Chan                                                           9   conversation                 with       him
10           And       with   me        are Rahul          Kolhatkar          Michael              10      A         I    was    walking with one of our investors and                                             I


11   Foley   Jason      Habermeyer                  and     Monique Winkler                        11   just   introduced             him       and said                 This       is    Mike        Chang who
12           We    are   officers            of the       Commission          for the              12   was    the investor

13   purposes     of   this
                              proceeding                                                           13            And        he      said    Hello               and       that          was     it


14           We    are today resuming the examination                                   of         14      Q         Who was Mike Chang
15   Elizabeth    Holmes           which was               adjourned         on   July 13th        15      A         One       of our       Series          A investors
16   2017                                                                                          16      Q         In    Theranos

17           Would       counsel             please       identify
                                                                      themselves                   17      A         Yes

18           MR        NEAL             Stephen           Neal    representing                     18      Q         Why were you                      meeting with                       Mr         Chang
19   Elizabeth    Holmes                                                                           19      A         Hes        a   close       friend          And we              were taking a

20           MR DWYER                        John         Dwyer       also for Elizabeth           20   walk on the dish


21   Holmes                                                                                        21      Q         Did you             talk with             Mr         Chang                about    Theranos

22           MR        TAYLOR                  David       Taylor       Theranos                   22      A         During          that       dish       walk

23           MR        DAVIES                Chris Davies             from    Wilmer               23      Q         Yes
24           MR        McLUCAS                     Bill   McLucas        from       Wilmer         24      A         Im trying             to   remember

25           MS        LEEPER                Ali    Leeper from          Cooley                    2S            I   think          so     Yes       Im        sure       I   did




                                                                                                                                3           Pages                                   584                to          587
 Case 5:18-cr-00258-EJD Document 588-9 Filed 11/20/20 Page 18 of 18




                                                                                                               Page               856                                                                                                                    Page               858

 1          Q       And        then              you write            back and you say                         there                     1       legal      side

 2   are question                  imrks               and you               say     I        was     just     think          I          2              Q            Who                   who was he                     disagreeing                    with
 3   think you meant                         thinking                          about            texting        you     in   that         3              A            I    mean youd                    need          to      talk    to   him        about         this

 4   minute             By    the          may           its
                                                                just
                                                                             hard        to    transition                                4       Because                 Ill        be guessing                what           hes referring               to


 5              Do      you see                  that                                                                                    5       specifically                        But         but       I         I   think       youd           be able            to



 6          A       Yeah                                                                                                                 6       talk      about               it    you        know

 7          Q       Do       you           recall        why        he was writing you about the                                         7              Q     Okay
 8          that        hed            worked                                hard               the                                      8                   You just                      said that             you                you thought                  that
     fact                                                    pretty                     for              company

 9          A       No         I   mean                   I   dont                                                                       9       this      was           referring               to    him           disagreeing                with others


            Q                                                                                                                           10                   Who                    were you            thinking of                   when you                  said        that
10                  And        then              he     writes       back           to
                                                                                         you        at   446        pm
11              He                         I      am responsible                        for everything               at
                                                                                                                                        11              A            He              he had disagreements                             with the general
                        says
                                                                                                                                        12       counsel             that           Id brought in Heather
12   Theranos                All           have been                my       decisions              too
13              Do                               that
                                                                                                                                        13              Q            Anyone                else
                        you see

14          A       I   do
                                                                                                                                        14              A            Some             of the teams                that         shed       put       in
                                                                                                                                                                                                                                                          place         on

                                                                                                                                        15       the    PR       and                           side
15          Q       Did you agree that you and                                            Mr        Balwani          were                                                       legal


                                                                                                                                        16                   Reporter                      clarification
16   managing            the           company                 together and making                             decisions          for


17   the
                                                                                                                                        17                   BY MS CHAN
            company                together

18          A       Yeah               I
                                           mean we made                            him president               of   the
                                                                                                                                        18              Q            Then             at       453     pm                a    few    more            text       messages

                                                                                                                                        19       down he                      writes to           you
19   company                 And           he wanted                to       run    the
                                                                                           company             and run

                                                                                                                                        20                   He says Things                                     are different                   now             We          need
20   operations               And            I    let    him do that
                                                                                                                                        21       to get the business to                                 break even                        And            then      I will
21          Q       And        then              if
                                                      you      lookdown                  a few more             text

                                                                                                                                        22       leave       We                 are different                   when           it   comes           to    business
22   messages            theres one thats sent by                                             Mr       Balwani       at     449
                                                                                                                                        23                   Did you                      agree that                 you and he had                        different
23   pm
                                                                                                                                        24       mindsets                     when         it   came            to business                strategy
24              And          he says                   Im not                leaving           until     we    break
                                                                                                                                        25              A            I    dont know               if    ifs      business             strategy              We
2S   even       We           will          do    this
                                                             together              and     I    will     be by




                                                                                                               Page               857                                                                                                                    Page               859

 1   yourself until                        then              Cant            leave       like       this                                 1   had        different                   mindsets          on   how           to run the            company
 2              What               did       you         understand                      him        to   mean by that                    2             Q         Okay
 3              MR NEAL                                Well         first       of      all    do you                                    3                  And what were                               those differences

 4   remember                                                                                                                            4         A         Just              very     different              leadership            styles


 5              THE WITNESS                                     I    dont           I    dont        rememberthis                        5   management                             styles


 6   text   exchange                                                                                                                     6             Q         Was                there       anything                 else       that       was       different

 7              Im just                trying           to    read the             text        above      it   to                        7   about          how you and he wanted to run the business
 8   get context                                                                                                                         8         A         mean we
                                                                                                                                                             I         Im sure many things                                                           I      I




 9              I   mean               hes            clearly       talking             about        getting        the                  9   would need                        to sit      here and            try       to   come up           with a          list


10   company            to     a point                 in     which          its    at   break           even                           10                  But we                  were just very               different            in   how we

11              I        I   dont            know             what           else   he     means          by that                       11   approach                    it         And    I     Im        running the                company              very

12              BY MS CHAN                                                                                                              12   differently                  now
13          Q       Okay                                                                                                                13                  BY MR KOLHATKAR
14              And          then at                   451          he       writes           again                                     14             Q         I       think          this     was           something you mentioned                                        last


15              He       says              And                yes        I    do    dislike          the direction                      15   time           that              you had            a very           different leadership                                 style


16   youve          taken with                         all    this    PR and                  all
                                                                                                    legal      work and            a    16   than          Mr             Balwani

17   lot    of other               things                                                                                               17                  How would you                                  describe                 Mr     Balwanis

18              Do you                 see         that                                                                                 18   leadership                        style

19          A       Yes                                                                                                                 19         A         He           comes out of a pure tech                                  sort   of software

20          Q       Were you aware                                  that       he       disagreed with the                        PR    20   company                     environment where                               theres very aggressive

21   strategy           that           the         company had                          taken at          this      time                21   schedules                    very aggressive                       goals         and     you       know
22          A       Im             Im not                sure       that      thats what                 thats                          22   companies                        that    have had a                different           sort       of   work

23   referring          to         I   think            that    he had             specific           strong                            23   environment than the                                      the kind               of culture            that         that


24   disagreements                         with        certain
                                                                     people              on our team                who     were        24   I    resonate with and                             Im    trying         to       build       in   the       company
2S   advising           us    to       do        certain        things             on both the             PR       and                 25   now




                                                                                                                                                                         71                    Pages                                856                  to             859
